Citation Nr: 0938327	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-14 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Charcot-Marie-Tooth 
(CMT) disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from March 8, 1957 to August 
12, 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  

In May 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).


FINDINGS OF FACT

1.  A claim for service connection for CMT disease was denied 
by an RO decision in September 1996, which was not appealed.

2.  The evidence submitted since the September 1996 RO 
decision pertinent to the claim for service connection for 
CMT disease is either cumulative or redundant, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO decision of September 1996, which denied a claim 
for service connection for CMT disease, is final.  38 
U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2008).

2.  Evidence received since September 1996 is not new and 
material, and the Veteran's claim for service connection for 
CMT disease is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants. Under the VCAA, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

Prior to the adjudication of the application to reopen the 
claim for service connection for CMT disease in January 2007, 
a November 2006 letter advised the Veteran of the evidence 
necessary to substantiate a claim for service connection, and 
advised of his respective duties.  This correspondence also 
advised the Veteran of the bases for assigning ratings and 
effective dates.  A second VCAA letter was provided to the 
Veteran in September 2007, which indicated in even greater 
detail the evidence he needed to submit in order to reopen 
his claim.  The content of these notices also complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
denial of the claim was thereafter affirmed in the March 2008 
statement of the case.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service treatment records are associated with the claims 
folder, as are post-service VA and private treatment and 
examination records.  There is no indication that there are 
any outstanding pertinent documents or records that have not 
been obtained, or that are not adequately addressed in 
documents or records contained within the claims folder.  The 
RO also sought and obtained records in the possession of the 
Social Security Administration (SSA) relating to the 
Veteran's SSA disability claim.  The Veteran has also not 
indicated any intention to provide additional evidence in 
support of his claim.  The Board further notes that since it 
has determined that new and material evidence has not been 
submitted to reopen the claim for service connection for CMT 
disease, there is no duty to provide the Veteran with an 
examination and opinion as to this claim.  38 C.F.R. § 
3.159(c) (2008).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2008); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the 



evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008). 

The Veteran's service treatment records contain no complaints 
or findings of CMT.  During service, the Veteran was treated 
for talipes cavus, congenital, which was noted to have 
existed prior to enlistment.  A post-service VA examination 
in July 1958 contained no complaints or findings of CMT.  The 
Veteran was diagnosed as having talipes cavus, congenital.

In June 1996, the Veteran submitted a claim for service 
connection for CMT.  He stated that this condition was first 
noted on active duty with symptoms of congenital cavus of the 
feet.  He stated that this was a condition of CMT.  In a 
September 1995 report, Jeffrey M. Stajich, MA, PA-C reported 
that the Veteran suffered from CMT, which is a chronic, 
progressive disease of the peripheral nerves which is 
inherited.  

In a July 1996 letter, the RO requested that the Veteran 
provide additional evidence showing that his CMT was incurred 
in or aggravated by his military service.  The Veteran did 
not respond, and in September 1996 the RO denied service 
connection for CMT disease because the Veteran did not submit 
the information that was requested.  The Veteran did not file 
a timely notice of disagreement with the RO's decision.  
Accordingly, it became final when the Veteran failed to 
perfect his appeal of that decision within the statutory time 
limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
such, his claim for service connection for CMT disease may 
only be reopened if new and material evidence is submitted.

In this instance, since the most recent final decision of 
September 1996 denied the claim on the basis that the 
Veteran's CMT disease had not been shown to be incurred in or 
aggravated by active service, the Board finds that new and 
material evidence would consist of medical evidence showing a 
link between CMT disease and service, either by way of direct 
incurrence or aggravation.

In this regard, additional evidence received since the most 
recent final denial in September 1996 includes the Veteran's 
testimony before the Board in May 2009 




and additional private treatment and examination records 
dated from 1991 to 2006, including from the Social Security 
Administration (SSA), that reflect treatment and complaints 
relating to the Veteran's CMT disease.  

In summary, such evidence does not constitute new and 
material evidence to reopen the claim.  More specifically, 
while the evidence does reflect additional treatment for CMT 
disease and relevant diagnoses, the evidence is not relevant 
or in any way probative as to whether there is any link 
between CMT disease and service either by way of direct 
incurrence or aggravation.

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a link between CMT disease and active military 
service, not simply the existence of continuing complaints 
and treatment for this disorder.  It should also be noted 
that although the Board appreciates the testimony of the 
Veteran, he does not have the medical expertise to offer a 
medical opinion, nor does such evidence provide a sufficient 
basis for reopening a previously disallowed claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

Therefore, the Board has no alternative but to conclude that 
the additional evidence received in this case as to the claim 
for service connection for CMT disease does not relate to an 
unestablished fact necessary to substantiate the claim and 
thus is not material.  It is also not material because it is 
essentially redundant of assertions maintained at the time of 
the previous final denial in September 1996, and does not 



raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for CMT disease 
is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


